 
Exhibit 10.1
EMPLOYMENT AGREEMENT


AGREEMENT made as of the 17th day of March 2008 between FREQUENCY ELECTRONICS,
INC., a Delaware Corporation located at 55 Charles Lindbergh Boulevard, Mitchel
Field. New York 11553 (the “Company’’) and MARTIN B. BLOCH (the  Employee”) who
resides at 124 Shutter Lane, Oyster Bay Cove, New York 11171.


WHEREAS, the Company is engaged in the business of developing, manufacturing,
assembling, acquiring, marketing and selling precision time and frequency
control products for commercial wireless communication applications, both space
and ground based, and for government and military use and applications including
temperature, frequency and time control system and devices, oscillators, solid
state amplifiers, telemetry and strain gauge measurements, ovens’ for the same
and other devices of similar nature; and


WHEREAS, the Employee has added value to the Company by providing his knowledge
and expertise to the Company both in his senior executive capacity and as chief
scientist for over 35 years; and


WHEREAS, the Employee has special skill, training and experience  related to the
business of the Company and the Employee has offered these special skills and
services to the Company, and


WHEREAS, the Employee is presently employed by the Company and the parties
desire to enter into an employment agreement based upon the terms and conditions
set forth below.


IT IS THEREFORE AGREED AS FOLLOWS:



l.
Existing Employment Agreement. The parties acknowledge that the Employee is
currently employed pursuant to a final written agreement, dated 8/8/2000.




2.
Employment and Duties. The Company hereby engages the services of the Employee
and the Employee hereby accepts such engagement upon the terms and conditions
stated herein. The job description of the Employee shall be that set forth on
Exhibit A hereto. The duties of the Employee shall be those normally, or
otherwise, performance at the Company by the person with the job description of
the Employee and, in addition, such other duties as the Board of Directors shall
determine.

(a)
The Employee shall devote his entire time, attention and effort to the business
of the Company and shall not during the term of his employment hereunder, engage
in any other business, which shall interfere with his ability to perform his
duties hereunder, provided that nothing herein contained shall be construed as
preventing the Employee from investing

--------------------------------------------------------------------------------



his assets in any other business or entity which is not in competition with the
business of the Company The Employee agrees to perform all duties assigned to
him. or required of him, hereby to the best of the Employee’s ability and in a
manner satisfactory to the Company. For purposes of this Agreement, the words
“entire time” shall mean the amount of time, as determined by the Employee,
reasonably required to pet form his duties, but not  to exceed forty (40) hours
per week.



3.
Employment Compensation. The Company shall compensate the Employee, as follows:




(a)
During the Term (as hereinafter defined) of this Agreement, the Company shall
pay the Employee a salary and bonus, as follows: a base salary of Four Hundred
Thousand ($400,000) Dollars, annually, plus a fixed annual bonus equal to the
result obtained by multiplying six (6%) percent by the pre-tax profit of the
Company for the fiscal year ending April 30 of each year of employment, however
for purposes of calculation, such pre-tax profit shall not exceed $20,000,000 in
any given fiscal year (“Annual Bonus”). An example of the calculation of the
Annual Bonus is as follows: if the pre-tax profit for the Company is $25,000,000
for a given year, the fixed annual bonus for that year would be  6% x
$20,000,000 = $1 ,200,000. The base salary shall be paid at the same time as the
Company regularly pays its employees and the Annual  Bonus shall be paid within
one hundred twenty (120) days of the close of the applicable fiscal year of the
Company.

(b)
In recognition of the Employee’s many years of extraordinary service to the
Company and his willingness to continue in the employ of the Company subject to
the terms and conditions of this Agreement, the Company shall provide the
Employee with a  separate Stock Appreciation Rights Agreement executed herewith,
in the form of Exhibit B.

(c)
The Company shall continue to maintain all of the insurance provided to the
Employee on the date of this Agreement or at any time during the Term or any
Renewal Term (both as hereinafter defined) including, without limitation,
medical insurance, major medical insurance, disability benefits insurance and
life insurance to the same extent and with the same level of coverages and
benefits, at no additional cost to the employee; and with the Company paying all
of the premiums therefore (“Employee Insurance”). If after the date of this
Agreement or at any time during the Term or any Renewal Term hereof; the Company
shall provide additional and/or more beneficial insurance and/or additional
and/or greater  insurance coverages or benefits to any of its employees, then
the employee shall likewise be entitled to receive such additional and/or more
beneficial insurance and/or such additional and/or greater insurance coverages
(which shall be in addition to, and not in place of the Employee Insurance) at
no additional cost to the Employee, with the Company paying all of the premiums
therefore (“Additional Insurance”). If at any time during the

--------------------------------------------------------------------------------



Term or any Renewal Term the Employee shall be married, the provisions contained
in this Agreement for the benefit of the Employee with respect to medical
insurance and major medical insurance shall apply to the Employee’s wife and
children.
 

(d)
The Company shall pay an amount not to exceed Twenty Thousand ($20,000) Dollars
annually during the Term of this Agreement for purposes of obtaining financial
planning advice for the Employee.

(e)
The Company shall provide a new automobile to the Employee every three (3) years
during the Term of this Agreement and any Renewal Term hereunder, which
automobile shall have a fair market value not to exceed Ninety Thousand
($90,000) Dollars at the time of delivery to the Employee.

(f)
During the Term of this Agreement and for life, the Company shall reimburse the
Employee, wife and children for complete physical examination to be performed by
one or more physicians(s) of Employee’s choice.




4.
Term. The term of this Agreement shall be deemed to commence as of the date
first above written and shall end on the third anniversary of such date
(“Term”), subject to prior termination as provided in this Agreement, and
provided, however, that this Agreement shall be automatically renewed thereafter
for successive one (1) year term, at the election of Employee (‘Renewal
term(s)”). The Employee shall be deemed to have elected the automatic renewal
for each Renewal Term, unless the Employee shall have provided a written notice
to the Company at least ninety (90) days prior to the end of the Term or any
Renewal Term




5.
Inventions and Ideas. All right, title and interest in and to any and all ideas,
inventions and improvements relating to methods, processes, designs or apparatus
which the Employee may conceive, make oar develop, either solely, jointly or in
common with others during the Term or any Renewal Term hereof or within the
twelve (12) months immediately following the termination of his employment with
the Company, and which in any way pertain to, or are useful in connection with,
the Company’s business, shall belong to and be the sole property of the Company.




6.
Disclosure. The Employee will promptly disclose any and all ideas, schemes,
designs, processes, devices, inventions and improvements which pertain to or are
useful in connection with the Company’s business and which he may conceive,
make, develop or discover(the “intangibles”) either solely, jointly,  or in
common with others to his immediate superior in the Company or the Chairman of
the Board of Directors. the Employee agrees upon request, and at the Company’s
expense to execute all papers, and do all things that may be reasonably
required, in order to vest and maintain in the Company all  of the right, title
and interest of the Employee in and to any and all of said

--------------------------------------------------------------------------------



intangibles and the applications for patent and letters patent in connection
with the same and any reissuances, renewals and/or extensions thereof



7.
Termination of Employment. Termination of employment pursuant to the term of
this Agreement shall not be construed as a termination of the rights and
obligations of the parties under this Agreement which are intended to
apply subsequent to termination of employment herein.




(a)
The employment of the Employee hereunder shall automatically terminate, in the
event of the death of the Employee during the Term or any Renewal Term hereunder
as of the date of death. In the event the Employee becomes totally disabled
during the Term or any Renewal Term hereto ( the Company, at any time after the
occurrence of such total disability and effective upon the giving of written
notice to the Employee, shall be entitled to terminate the Employee’s employment
hereunder. The Company shall pay to the estate of the Employee, in the event of
his death, or to the Employee in the event of  termination through disability,
all compensation due hereunder up to the date of termination of employment. No
other compensation or payments required to be paid under this Agreement shall be
due under this Agreement in the event of total disability or death of the
Employee, except as expressly otherwise provided for in this Agreement.   For
purposes hereof ‘‘total disability” shall mean




(i)
the total disability as defined in any disability insurance policy maintained by
the Company for the benefit of the Employee, or, if no disability insurance
policy is being maintained by the Company at the time the determination of total
disability is to made, the continuous inability of the Employee because of
bodily injury or sickness to perform the services required of him hereunder for
a period of one hundred eighty (180) days or




(ii)
the total and irrevocable loss of the sight of both eyes, or the use of both
hands or feet, or one hand one foot Termination pursuant to the provisions of
this subparagraph (a) based upon total disability or death shall not relieve the
Company of its obligations as provided in subparagraphs (c) and (d) of this
paragraph and paragraph 8(a); it being specifically agreed that all Severance
Compensation (as hereinafter defined) shall continue to be paid to the Employee
or his estate, u the case may be, if he is receiving the Severance Compensation
at the time of his disability or death. Nothing contained in this paragraph
shall be construed as relieving the Company of its obligation to maintain
disability insurance for the benefit of the Employee, if it is provided on the
date of

--------------------------------------------------------------------------------



this Agreement or at any time during the Term or any Renewal term hereof.



(b)
The Company may terminate the employment of the Employee hereunder for cause (as
defined below) at any time immediately upon written notice to the Employee and
thereupon the Company shall pay to the Employee all compensation due to the
Employee through the date of termination and the Company shall have no further
obligation, under this Agreement, to pay compensation or make other payments to
the Employee. For purposes hereof “cause” shall include only:

(i)
the breach by the Employee of any of the material terms, covenants, provisions
or conditions contained herein;

(ii)
the commission of any crime or act of dishonesty by the Employee as against the
Company including any act which materially adversely affects the Company and
material violation of any law of the United States or any rule or regulation of
any agency of the United States Government concerning the business of the
Company, provided it is proven beyond a reasonable doubt that the Employee had
personal knowledge of the act and intended to commit the act, and provided,
further, that if the Employee commits such act in good faith and in a manner
which he reasonably believed to be in, or not opposed to, the best interests of
the Company and, with respect to the commission of any crime, if he had
reasonable cause to believe that his conduct was not un1awfu1, then such
commission shall not constitute cause for discharge hereunder, and provided
further, that termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendre or its equivalent,
shall not of itself, create a presumption that the Employee did not act in good
faith and in a manner which he reasonable believed to be in, or not opposed to,
the best interests of the Company, or, with respect to any criminal action or
proceeding, that he had reasonable cause to believe that his conduct was
unlawful or

(iii)
the commission of any willful, malicious, grossly negligent or reckless act by
the Employee which is deemed, in the reasonable judgment of the Board of
Directors of the Company, detrimental to the business, prospect or reputation of
the Company; and any decision by the Board of Directors hereunder may not be
arbitrary or capricious; or

(iv)
Notwithstanding any of the foregoing, the Board of Directors may make a finding
with respect to any act of the Employee that is in the best interests of the
Company that such act not be cause for termination.




--------------------------------------------------------------------------------






(c)
The Company may terminate the employment of the Employee hereunder upon seven
(7) days written notice to the Employee for financial or any other business
needs of the Company which shall be determined in the judgment of the Board of
Directors which judgment shall not be arbitrary and capricious. In the event of
termination pursuant to this subparagraph 7.(c). The Company shall pay to the
Employee all compensation due hereunder through the effective date of
termination plus the Severance Compensation (as hereinafter defined) pursuant to
the provisions in subparagraph 8.(a). Termination pursuant to the provisions of
this subparagraph (c) shall not relieve the Company of its obligations as
provided in subparagraph (d) below.

(d)
Upon termination of the Employee’s employment for any reason (including without
limitation, if the Employee elects not to renew this Agreement pursuant to the
provisions of paragraph 4 or pursuant to the provisions of paragraph 7 (a),
7(c), or 8(a) below, other than for cause, .the Company agrees.to continue all
Employee Insurance and Additional Insurance and to pay all of the premiums
therefore at no additional cost to the Employee during the life of the Employee.
If at any time during the Term or any Renewal Term the  employee shall be
married, the provisions contained in this Agreement for the benefit of the
Employee with respect to medical insurance and major medical insurance shall
also apply to his wife and children for their life.




8.
Change of Control




(a)
If at any time while the Employee is in the employ of the Company, there is a
change in control of the Company, as that term is defined below, the Employee
shall have the right, upon seven (7) days written notice to the Company, to
retire from his employment hereunder, effective immediately upon receipt by the
Company of such written notice, in which event, the Company agrees to pay to the
Employee his base salary and Annual Bonus through the date of termination.  In
addition, the Company agrees to pay Employee annually for a period of three (3)
years after the date of termination, the greater of the following:

(i)
an amount equal to the average of the Employee’s base salary plus Annual Bonus
for each of the last four (4) years of employment immediately preceding the date
upon which the change of control occurred or

(ii)
the average of the three highest years of the Employee’s base salary plus Annual
Bonus for any of the years prior to termination (“Severance Compensation”). The
Severance Compensation due under this paragraph shall be paid to the Employee in
the same manner provided in paragraph 3, above. Employee will also

--------------------------------------------------------------------------------

 
receive a two (2) percent bonus of the total sales price for a successful
transition of the Company to another party.


For the purposes of this agreement a change in control of the company shall be
deemed to have occurred if:



(i)
there shall be consummated any of the following: (A) any consolidation or merger
of the company is not the continuing or surviving corporation or pursuant to
which shares of the company's common stock would be converted into cash,
securities or other property, other than a merger of the company in which the
holders of the company's common stock immediately prior to the merger have the
same proportionate ownership of common stock immediately after the merger, or
(B) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, of the assets of the
company.

(ii)
the stockholders of the company approve any plan or proposal for the liquidation
or dissolution of the company.

(iii)
any person (as such term is used in Sections 13 (d) and 14 (d) (2) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), shall become
the beneficial owner (within. the meaning of Rule 13-d-3 under the Exchange Act)
of 30% or more of the company's outstanding common stock; or

(iv)
during any period of two consecutive years, individuals who at the beginning of
such period constitute the entire Board of Directors shall cease for any reason
to constitute a majority thereof unless the election, or the nomination for
election by the company's stockholders, of each new director was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period.


 

9.
Covenant Not to Compete. The Employee agrees that during the Term or any Renewal
Term of employment hereunder , and for a period of one year following (i)
termination of employment due to disability pursuant to subparagraph 7 (a), or
(ii)the entire period that Employee receives Severance Compensation under
subparagraph 7 (c) (for financial or any other business needs of the Company),
or (iii) the entire period the Employee receives Severance Compensation under
subparagraph 8 (a) (for change of control), or (iv) the expiration of the Term
of this Agreement and any Renewal Term thereafter, or (v) termination of
employment for any other reason including.- without limitation,” the voluntary
termination by the Employee, or for cause pursuant to paragraph 7 {b), the
Employee will not in any capacity, directly or indirectly, own, manage, operate,
control, be employed by, participate in, have a financial interest in or be
connected in any manner with the ownership, management, operation or control of
any business or entity which shall be in the business described in the first
“WHEREAS” clause above or which shall be otherwise similar to or in competition
with the business of the Company on

--------------------------------------------------------------------------------





the date Employee receives or provides notice of termination, directly or
indirectly; provided, that the Employee may own not more than one (1%) percent
of the stock of a public corporation which competes with the business of the
Company for passive investment purposes, so Jong as the Employee does not render
services thereto, directly or indirectly.
 

10.
Disclosure of Information. The Employee recognizes and acknowledges that in
connection with his employment with the Company, he will have access to valuable
trade secrets and confidential information of the Company, including, among
other things, manufacturing and other business methods and processes,
engineering and design concepts processes and data, sources of supply, marketing
and promotional techniques and financial information, and that these arc special
and unique assets of the Company’s business which are made available to the
Employee only in connection with the furtherance of his employment with the
Company. The Employee agrees that he will not at any time, during or after his
term of employment with the Company, disclose any of such information or any
material information relating to the Intangibles, applications for patent and
letters patent referred to in paragraph 5 above or any other confidential
information or trade secrets of the Company to any person, firm, corporation or
other entity, directly or indirectly, or utilize same, for any reason or purpose
whatsoever, except if the Company agrees in writing.

11.
Injunction. In the event of a breach or threatened breach by the Employee of the
provisions of paragraphs 5,6,9 or 10 above, the Company shall be entitled to an
injunction restraining the Employee from (i) owning, managing, operating,
controlling, being employed by, participating in, having a financial interest in
or being in any way connected with a business of the type described in paragraph
9, directly or indirectly, or (ii) disclosing, utilizing or benefiting, directly
or indirectly, from any of the information described in paragraph 6 above.
Nothing herein contained shall be construed as prohibiting the Company from
pursuing any other remedies which may be available to it for such breach or
threatened breach, including recovery of damages.

12.
Taking of Property. The Employee agrees that under no circumstances will he take
or otherwise appropriate any property of the Company or any property of which
the Company is entitled hereunder such as drawings, notes, sketches, plans or
any other documents or writings pertaining to work with respect to which the
Company is or has been engaged without the written consent of the Company.

13.
Indemnification. The Employee agrees to indemnify and hold the Company harmless
from any claim or liability asserted against it (including, without limitation,
reasonable counsel fees and expenses incurred in dealing with any such claim or
liability asserted) by any person or entity with which the Employee may have
been previously been employed (other than with a parent, subsidiary or affiliate
of the Company).

14.
Governing Law: Jurisdiction. This Agreement shall be interpreted in accordance
with and governed by the laws of the State of New York, and shall be deemed
executed at the Company’s place of business at 55 Charles

--------------------------------------------------------------------------------





Lindbergh Boulevard, Mitchel Field, Nassau County, New York. The parties consent
to the jurisdiction of any state court located within the County of Nassau or
the United States District Court for the Eastern District of New York and agree
that all actions or proceedings arising, directly or indirectly, from this
Agreement shall be litigated only in courts having such situs; the parties waive
personal service of any legal process upon them arising, directly or indirectly,
from this Agreement and consent that service of process may be made by certified
or registered mail, return receipt requested, directed to them at the addresses
set forth herein or u may otherwise be designated by them in writing, and
service so made shall be complete seven (7) days after receipt, u aforesaid In
any action or legal proceeding arising, directly or indirectly, from this
Agreement, the Company waives trial by jury and the successful party in any such
action or legal proceeding, shall be entitled to recover its reasonable counsel
fees and the expenses of such litigation.

15.
Authority of Employee. The Employee may bind the Company to any obligation or
incur expenses on behalf of the Company, consistent with the authority vested in
the Employee in his capacity as an officer of the Company as specified on
Exhibit A.

16.
Enforceability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be invalid or unenforceable and this Agreement and
each individual provision hereof shall be enforced to the fullest extent
permitted.

17.
Notices. .Any notice or demand required or permitted to be given herein shall be
in writing and shall be given either by personal delivery to the Employee, or an
officer or director of the Company, as the case may be, or sent by postage
prepaid, certified or registered mail, return receipt requested, to the
addresses set forth herein or as may otherwise be de5ignated by them in writing
-with a notice provided pursuant to this paragraph. Such notice or demand shall
be deemed given when personally delivered or received.

18.
Assignment. The rights and obligations of the Company under this Agreement shall
inure to the benefit of and be binding upon the successors and assigns of the
Company. The rights and obligations of the Employee under this Agreement shall
inure to his heirs, executors, administrators and estate. This Agreement may not
be assigned by the Employee.

19.
Waiver, Modification, Etc. This Agreement may not be altered, amended, waived,
changed. abandoned, modified, or discharged orally, but only by an agreement in
writing executed with the same formality hereof.

20.
Prior Agreements Revoked. This Agreement specifically revokes any and all prior
employment agreements between the Company and Employee, whether written or oral,
provided, however, that nothing herein contained shall be construed as revoking,
superseding or in any way affecting any of the provisions of any other
agreements, instruments or documents creating rights and obligations between the
Company and the Employee, including, without limitation, any stock option or
stock gram agreements and a certain agreement entered into between the Employee
and the Company on March 27, 1980, as

--------------------------------------------------------------------------------





amended, relating to additional compensation payable to the Employee in the
event of his retirement, disability or death.

21.
Recitals. The Recitals shall be deemed a part of this agreement.

22.
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

23.
Headings. Headings are for convenience purposes only and shall not be used to
interpret or construe the provisions contained herein.



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.·






[image0.jpg]









--------------------------------------------------------------------------------





EXHIBIT A
 
The job description of the Employee is as follow:


President, Chief Executive Officer (“CEO”) and Chief Scientist.











--------------------------------------------------------------------------------



EXHIBIT A TO MARTIN BLOCH EMPLOYMENT AGREEMENT


JOB DESCRIPTION: PRESIDENT AND CHIEF EXECUTIVE OFFICER


The President and Chief Executive Officer oversees and is responsible for all
Company operations, including but not limited to:



-
Corporate and business development

-
All personnel decisions

-
Financial operations

-
Research and development

-
Manufacturing

-
Engineering

-
Marketing

-
Sales

-
Public relations

-
Investor relations





Concurrent with these responsibilities, the President sets the standard for
behaviour expected of all employees.






--------------------------------------------------------------------------------


 
SCHEDULE “A” -2


 
Beneficiary
Percentage of Death Benefit
   
Jerry Bloch
25%
Helen Bloch
25%
Anna Sophia Bloch
25%
Tatiana Bloch
25%

.


 

--------------------------------------------------------------------------------


[image00006.jpg]
 
 
October 17, 2012






To Whom It May Concern:


 

Reference:
Employment Agreement dated 17 March 2008 between Frequency Electronics, Inc., a
Delaware Corporation located at 55 Charles Lindbergh Blvd., Mitchell field, NY
11553 (the “Company”) and Martin B. Bloch (the (“Employee”) who resides at: 124
Shutter Lane, Oyster Bay Cove, New York 11771.

 
The second (final) sentence of paragraph 7(d) of reference is amended to read as
follows:


The provisions contained in this Agreement for the benefit of the Employee with
respect to medical insurance and major medical insurance shal1 also apply to his
wife, Tatiana Bloch, whom he married on 27 October 2001, and to his daughter
Anna Sophia Bloch, born 16 February 2006, for their life.




FREQUENCY ELECTRONICS, INC.
[image00015.jpg]
 

 

--------------------------------------------------------------------------------

55 Charles Lindbergh Blvd., Mitchel Field, N.Y. 11653 • Tel.(516) 794-4500 • FAX
(516) 794-4340




--------------------------------------------------------------------------------

 
[image00006.jpg]


March 13, 2013
 
To Whom It May Concern:



Reference:
Employment Agreement dated 17 March 2008 and the change to the agreement dated
17 October 2012 between Frequency Electronics, Inc., a Delaware corporation
located at 55 Charles Lindbergh Blvd, Mitchel Field, NY 11553 (the “Company”)
and Martin 8. Bloch (the “Employee”) who resides at 124 Shutter Lane, Oyster Bay
Cove, NY 11771



Paragraph 7(a) of the referenced Employment Agreement is amended by inserting
the following sentence:


Such compensation shall include the Annual Bonus for the amount earned through
the date of termination of employment as computed in accordance with section
3(a).


 
Paragraph 8 of the referenced Employment Agreement is amended to read as
follows:



a-
The last sentence of 8(a)(ii) is deleted from this section (see item c below)




b-
INSERT new 8(b) Employee will also receive a two (2) percent bonus of the total
sales price for a successful transition of the Company to another party.




(i)
Total sales price is defined as the total consideration paid to the shareholders
of Frequency Electronics including in the form of cash or equities paid and the
assumption of liabilities.




(ii)
Payment of such bonus to be made by the Company or the successor company within
180 days of the closing date of the transaction which consummates the change of
control.




c-
INSERT new 8(c) Upon a change of control, Frequency Electronics and the
successor company agree to forgive the receivable from the Employee’s estate
which resulted from the Company’s portion of the premiums paid under two
“split-dollar” life insurance policies, the beneficiaries of which are the
Employees’ heirs. The total amount of the receivable recorded on the Company’s
books and records is $651,404.



In addition, the Company or the successor company will reimburse Employee for
the federal, state and local taxes due which result from such forgiveness. (At
an assumed effective tax rate of 50%, such taxes are estimated to be
approximately $325,000.)



d-
Change 8(b) to 8(d) (definition of a change in control of the Company)

 
Frequency Electronics, Inc.         [image8.jpg]


[image00015.jpg]


[image10.jpg]

--------------------------------------------------------------------------------

55 Charles Lindbergh Blvd., Mitchel Field, N.Y. 11553 • Tel.(516) 794-4500 • FAX
(516) 794-4340



--------------------------------------------------------------------------------

 
 


AMENDMENT TO EMPLOYMENT AGREEMENT
BETWEEN
FREQUENCY ELECTRONICS, INC. AND MARTIN B. BLOCH




AMENDMENT to the Employment Agreement between Frequency Electronics, Inc., a
Delaware Corporation located at 55 Charles Lindbergh Boulevard, Mitchel Field,
New York 11553, and Martin B. Bloch who resides at 124 Shutter Lane, Oyster Bay
Cove, New York 11171, made as of the 17th day of March 2013.
 
WHEREAS, Frequency Electronics, Inc (the “ Company”) entered into an Employment
Agreement with Martin B. Bloch (the “Employee”) effective as of the 17th day of
March 2008, (the “Agreement”) ; and


WHEREAS, the Company and the Employee desire to amend the Agreement for the
purpose of providing additional benefits to the Employee and in order to clarify
the Employee’s rights under the Agreement; and


WHEREAS, Paragraph 19 of the Agreement provides that the Company and the
Employee may amend the Agreement provided that the amendment is in writing and
executed with the same formality as the Agreement,


NOW THEREFORE, the Company and the Employee agree to amend the Agreement in the
following respects:


1.          The second sentence of Paragraph 7(a) of the Agreement shall be
amended to read as follows:


“The Company shall pay to the estate of the Employee, in the event of his death
or to the Employee in the event of termination through disability, all
compensation due hereunder up to the date of termination of employment including
a pro-rata portion of the Bonus he would have received under the provision of
Paragraph 3(a) hereof for the Company’s fiscal year during which the Employee’s
employment terminated said amount to be paid within one hundred twenty (120)
days of the close of the applicable fiscal year of the Company.”


2          Paragraph 8 of the Agreement shal1 be amended as follows:


a.           The last sentence of Paragraph 8 (a) (ii) shall be deleted in its
entirety and the balance of Paragraph- 8 (a) shall remain as is


b.          The following shall be added as subparagraph 8 ( b):


“(b) In the event of a change in control resulting from a sale of the Company or
of substantially all of its


--------------------------------------------------------------------------------

assets through a merger or acquisition or otherwise during the term of this
Agreement, then upon the consummation of said sale the Employee shall be
entitled to receive a bonus equal to two (2%) percent of the “Total Sales
Price”, as defined immediately following, paid by the purchaser for the Company.
Total Sales Price shall mean the total consideration paid to the shareholders of
the Company including but not limited to cash, securities and the assumption of
the Company’s liabilities. Payment of said bonus shall be paid to the Employee
in a lump sum within one hundred eighty (180) days following the closing date of
the transaction but in no event later than March 15th following the calendar
year in which the closing date occurs.


c.          The following shall be added as new subparagraph subparagraph 8 (c)
shal1 be renumbered as 8 (c) and existing subparagraph 8(d).


“(c) Upon a change in control as defined in subparagraph 8 (d) below any amounts
due and owing to the Company by the Employee (or by any person or trust
established on the Employee ‘s behalf), which amounts are attributable to life
insurance premiums paid by the Company for policies under which the Employee is
the insured pursuant to a “split dollar arrangement” entered into between the
Company and the Employee (or a person or trust established on his behalf) shall
be forgiven by the Company or its successor. In addition the Company or its
successor shall reimburse the Employee for the amount of any federal, state or
local taxes paid by the Employee which are attributable to said forgiveness.”


3.          New Paragraph 24 shall be added to the agreements to read as
follows:


“24. Code Section 409A.


(a)          This Agreement shall be interpreted and administered in a manner so
that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
applicable Internal Revenue Service guidance and Treasury Regulations issued
thereunder (and any applicable transition relief under Section 409A of the
Code). Nevertheless, the tax treatment of the benefits provided under the
Agreement is not warranted or guaranteed. Neither the Company nor its directors,
officers, employees or advisors shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by the Employee as a result of the
application of Section 409A of the Code.


(b)          Notwithstanding anything in this Agreement to the contrary, to the
extent that any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code (“Non-Exempt Deferred
Compensation”) would otherwise be payable or distributable hereunder, or a
different form of payment of such Non-Exempt Deferred Compensation would be
effected, by reason
 

--------------------------------------------------------------------------------

of a change in control or the Employee’s disability or termination of
employment, such Non-Exempt Deferred Compensation will not be payable or
distributable to the Executive, and/or such different form of payment will not
be effected, by reason of such circumstance unless the circumstances giving rise
to such change in control, disability or termination of employment, as the case
may be, meet any description or definition of “change in control event”,
“disability” or “separation from service”, as the case may be, in Section 409A
of the Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition). This provision does not
prohibit the vesting of any Non-Exempt Deferred Compensation upon a change in
control, disability or termination of employment, however defined. If this
provision prevents the payment or distribution of any Non-Exempt Deferred
Compensation, such payment or distribution shall be made on the date, if any, on
which an event occurs that constitutes a Section 409A-compliant “change in
control event”, “disability” or “separation from service,” as the case may be,
or such later date as may be required by subparagraph (c) below. If this
provision prevents the application of a different form of payment of any amount
or benefit, such payment shall be made in the same form as would have applied
absent such designated event or circumstance


(c)          Notwithstanding anything is this Agreement to the contrary, if any
amount or benefit that would constitute Non- Exempt Deferred Compensation would
otherwise be payable or distributable under this Agreement by reason of  the
Employee’s separation from service during a period in which he is a Specified
Employee (as defined below), then, subject to any permissible acceleration of
payment by the Company under Treas. Reg. Section 1.409A-3 (j)(4)(ii) (domestic
relations order), ( j )  (4) (iii)(conflicts of interest), or (j) (4) (vi)
(payment of employment taxes) :


(i)          the amount of such Non-Exempt Deferred Compensation that would
otherwise be payable during the six-month period immediately following Employee
‘s separation from service will be accumulated through and paid or provided on
the first day of the seventh month following Executive’s separation from service
(or, if Executive dies during such period, within 30 days after Executives
death) (in either case, the “Required Delay Period”); and


(ii)          the normal payment or distribution schedule for any remaining
payments or distributions will resume at the -end of the Required Delay Period.


For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder;
provided , however , that the Company’s Specified Employees and its application
of the six-month delay rule of Code Section 409A(a) (2) (B) (i) shall be
determined in accordance with rules adopted by the Board or a committee thereof,
which shall be applied consistently with respect to all nonqualified deferred
compensation arrangements of the Company, including this Agreement.”





--------------------------------------------------------------------------------

 
 
4.          In all other respects the Agreement shall remain as is


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

FREQUENCY ELECTRONICS, INC.


[image12.jpg]



 







--------------------------------------------------------------------------------

 
AMENDMENT TO CHANGE OF CONTROL PROVISIONS
 


The term “Change of Control” is amended to include the following:


Change In Board Composition (as defined below) will constitute a Change in
Control. A “Change In Board Composition” shall mean a change in the composition
of the Board, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either (A)
are directors of the Company as of August 25, 2016 or (B) are elected, or
nominated for election, to the Company’s Board with the affirmative vote of at
least a majority of the Incumbent Directors at the time of such election or
nomination (but shall not include any individual whose election or nomination is
in connection with an actual or threatened proxy contest (or settlement thereof)
relating to the election of directors of the Company


This amendment as authorized by the Board of Directors is applicable to all
change of control provisions of employment agreements and modification thereof.




Frequency Electronics Inc.


November 14, 2016




[image13.jpg]
 

Joel Girsky Chairman of the Board of Directors


Accepted: [image14.jpg]
Martin B. Bloch